Citation Nr: 1039540	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-06 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1987 to March 1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for a left knee disorder and a low back disorder.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the RO in July 2010.  A transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A September 2005 private treatment record demonstrating treatment 
for the Veteran's left knee indicated that he had been seen by 
that "Dr. Ruffing" several years ago and did not indicate the 
type of treatment provided before.  Records from this treatment 
provider were requested solely for June 2005 to September 2006.  
VA has a duty to obtain relevant records of private treatment.  
38 U.S.C.A. § 5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 
204 (1994).  As these records are potentially relevant to the 
appeal, efforts to obtain them should be conducted following the 
procedures under 38 C.F.R. § 3.159 (2009).  

The Veteran received a VA examination in December 2006 to 
determine the nature and etiology of his left knee disorder and 
low back disorder.  The examiner diagnosed bilateral knee 
degenerative joint disease and chronic low back strain and noted 
the in-service treatment for the left knee and low back the 
Veteran received in service.  However, the examiner concluded 
that neither condition was etiologically related to service 
without providing a rationale for this opinion.  

The Court has held that an examination is inadequate where the 
examiner formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Furthermore, an examination is inadequate where the examiner does 
not review the medical history and provide a factually accurate 
rationale for the opinions provided in the examination report.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-4 (2008).  
Therefore, a new VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  After requesting signed release forms 
from the Veteran, including for "Dr. 
Ruffing," all records of medical treatment 
which are not currently associated with the 
Veteran's claims file should be requested in 
accordance with 38 C.F.R. § 3.159.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims file.

2.  The Veteran should be scheduled for a VA 
examination to determine whether his current 
left knee and low back disorders were 
incurred in or aggravated by service.  The 
examiner should review the claims folder and 
note such review in the examination report or 
in an addendum.  

The examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any currently diagnosed left 
knee and low back disorder had its onset in 
active service or is otherwise the result of 
disease or injury in service.  

The examiner must provide a rationale for all 
opinions provided.  The rationale must take 
into account the Veteran's lay reports.  

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


